Citation Nr: 0935437	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-10 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran contends that service connection for a 
lumbosacral spine disorder and a cervical spine disorder is 
warranted.  The Veteran alleges that he injured his low back 
and neck during service, and that he has had low back and 
neck pain since that time.

After reviewing the Veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to assist.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

A review of the Veteran's claims file reflects that there is 
additional evidence that has not been obtained which is 
relevant to the Veteran's claims.  During a February 2009 
hearing before the Board, the Veteran identified additional 
treatment records which have not been associated with the 
claims file.  Specifically, the Veteran reported that he 
received treatment from Dr. Williams, beginning in 1971 or 
1972.  Although the Veteran's claims file reflects that Dr. 
Williams submitted a letter in August 2005 in support of the 
Veteran's claim, there is no indication that Dr. Williams' 
treatment records have been requested.  In addition, the 
Veteran reported treatment from Dr. Mandel in Indianapolis.  
Further, the Veteran reported that he had sought treatment 
from VA beginning in 1997.  Last, in support of his claim, 
the Veteran submitted a copy of a letter from the Social 
Security Administration (SSA), which reflects that he was 
awarded disability benefits due to neck, low back, and right 
leg pain.  However, the Veteran's SSA records have not been 
associated with his claims file.  

The RO should, with the assistance of the Veteran, attempt to 
obtain the Veteran's records from Dr. Williams and Dr. 
Mandel, as well as the records of any other medical treatment 
provider that the Veteran may have seen for his neck and low 
back disorders.  In addition, the RO should obtain all of the 
Veteran's VA treatment records, and request the Veteran's SSA 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also 
Murinscak v. Derwinski, 2 Vet. App. 363, 370 (1992) (the duty 
to assist extends to obtaining SSA records where they may be 
relevant to the issue under consideration).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers, to 
include Dr. Williams and Dr. Mandel, who 
have treated him for his neck and low back 
disorders since service discharge.  The RO 
must then attempt to obtain copies of the 
related medical records that are not 
already in the claims folder, to include 
all VA treatment records and SSA records.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain the named records, the RO is 
unable to secure same, the RO must notify 
the Veteran and his representative and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran must then be 
given an opportunity to respond.

2.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




